Case 4:19-cr-20484-SDD-PTM ECF No. 84-1, PageID.297 Filed 08/19/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

                           INDEX OF EXHIBITS


Exhibit     Description
  1           Surveillance still shots
  2           Crime scene photos
  3           Surveillance still shots
  4           Crime scene photo
  5           Crime scene photo with MSP laboratory remarks
  6           Crime scene photos
  7           Crime scene photo with MSP laboratory remarks
  8           Cell location information
  9           August 13, 2020 email correspondence with Captain Gould
  10          August 17, 2020 email correspondence with Captain Gould
  11          Screenshots from Justin Cooper’s Facebook account (FILED
              UNDER SEAL)
